Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 16-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Yoshioka et al (US 20220030553 A1) hereinafter as Yoshioka553in view of Yoshioka et al (US 20220015043 A1) hereinafter as Yoshioka043.
Regarding claim(s) 16, Yoshioka553discloses a method for performing, by a first device (See Fig(s). 1 device 20A), groupcast communication with one or more devices in a group (See Fig(s). 1 group formed by devices 20A and 20B), the method comprising: 
determining a number of physical sidelink feedback channel (PSFCH) resources related to a physical sidelink shared channel (PSSCH) resource (See ¶ 37, user equipment 20 selects transmission resources (PSSCH and PSCCH/PSFCH corresponding to PSSCH) from the candidate resources); 
Yoshioka553 fails to disclose selecting a negative only hybrid automatic repeat request (HARQ) feedback, from among the negative only HARQ feedback and positive-negative HARQ feedback, based on a size of the group being greater than the number of PSFCH resources; 
transmitting, to the one or more devices, information regarding the NACK-only HARQ feedback;
 transmitting, to the one or more devices, data based on the PSSCH resource; and negative acknowledgement NACK) from at least one second device, based on failure of decoding of the data by the at least one second device among the one or more devices.  
Yoshioka043 discloses selecting a negative-only hybrid automatic repeat request (HARQ) feedback from among the negative only HARQ feedback and positive-negative HARQ feedback, (See ¶ 48-52,  NACK, a HARQ response is transmitted, and all the user equipment’s 20 (See Fig(s). 8) included in the group transmit an HARQ response using a single PSFCH resource), based on a size of the group being greater than the number of PSFCH resources (See ¶ abstract, 45-47, group sizing is based on number of users within a group See Fig(s). 8. See ¶ 48-50, Only in a case of NACK, a HARQ response is transmitted, and all the user equipment’s 20 included in the group transmit an HARQ response using a single PSFCH resource); 
transmitting, to the one or more devices, information related to the NACK-only HARQ feedback (See Fig(s). 50, Only in a case of NACK, a HARQ response is transmitted, and all the user equipment’s 20 included in the group transmit an HARQ response using a single PSFCH resource, See Fig(s). 8-9 information is transmitted within a group as appropriate); 
transmitting, to the one or more devices, data based on the PSSCH resource (See ¶ 77-79, 83, in D2D communication, the transmitting unit 210 transmits, to another user equipment 20, a PSCCH (Physical Sidelink Control Channel), a PSSCH ); and receiving NACK from at least one second device, based on failure of decoding of the data by the at least one second device among the one or more devices (See ¶ 48-51).  
The use of ACK/NACK signaling within the groupcast optimizing for proper bandwidth utilization. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention, to incorporate the teachings of Yoshioka043 within Yoshioka553, so as to enhance overall network performance by optimizing for proper bandwidth utilization.

Regarding claim(s) 17, Yoshioka043 discloses wherein, based on successful decoding of the data by at least one third device among the one or more devices, no ACK is received from the at least one third device (See ¶ 48-51, See Fig(s). 8-9).  Reasons for combining same as claim 1.
 Regarding claim(s) 18, Yoshioka043 discloses wherein, based on the NACK-only HARQ feedback, (i) the NACK is transmitted by the at least one second device which fails to decode the data among the one or more devices in the group (See ¶ 48-51, See Fig(s). 8-9). and (ii) ACK is not transmitted by at least one third device which succeeds in decoding the data among the one or more devices in the group ( See Fig(s). 1 In the case of either ACK or NACK, a HARQ response is transmitted, and the user equipment’s 20 included in the group transmit a HARQ response using different PSFCH resources).  Reasons for combining same as claim 1.
Regarding claim(s) 19-20, Yoshioka043 discloses wherein the NACK is received from the at least one second device based on one PSFCH resource ( See Fig(s). 1 In the case of either ACK or NACK, a HARQ response is transmitted, and the user equipment’s 20 included in the group transmit a HARQ response using different PSFCH resources).  Reasons for combining same as claim 1.
Regarding claim(s) 21, Yoshioka043 discloses wherein the information related to the NACK-only HARQ feedback is transmitted to the one or more devices through a sidelink control information (SCI) (See ¶ 62 The status in the sidelink transmission may be, for example, the number of reception-side UEs of groupcast, or may be a power offset value with respect to the transmission power of PSCCH or PSSCH via which groupcast is transmitted.).  Reasons for combining same as claim 1.
Regarding claim(s) 22, Yoshioka043 discloses wherein the number of PSFCH resources is determined based on a size of the PSSCH resource (See ¶ abstract, 9, 45-47, group sizing is based on number of users within a group See Fig(s). 8).  Reasons for combining same as claim 1.

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
Claim(s) 1,14 and their respective dependents is/are allowed.
The prior art fails to disclose wherein, based on transmitting the information regarding the negative-only HARQ feedback through sidelink control information (SCI) related to initial transmission of the data, the first device is not allowed to transmit information regarding the positive-negative HARQ feedback through SCI related to retransmission of the data.
Response to Arguments
Applicant's arguments filed May 10, 2022 have been fully considered but they are not persuasive. 
With respect to 35 U.S.C. 103 rejection of Claim(s) 1-10 and 14-15, Applicant contends inter alia “…Yoshiokal and Yoshioka2 fail to disclose or suggest at least "selecting negative-only hybrid automatic repeat request (HARQ) feedback, from among the negative-only HARQ feedback and positive-negative HARQ feedback, based on a size of the group being greater than the number of PSFCH resources,”.

Examiner respectfully disagrees,  Applicant's arguments fail to comply with 37 CFR 1.111(b) because they amount to a general allegation that the claims define a patentable invention without specifically pointing out how the language of the claims patentably distinguishes them from the references.
Yoshioka043 discloses selecting a negative-only hybrid automatic repeat request (HARQ) feedback from among the negative only HARQ feedback and positive-negative HARQ feedback, (See ¶ 48-52,  NACK, a HARQ response is transmitted based on Option 1 or Option 2, and all the user equipment’s 20 included in the group (See Fig(s). 8)  transmit an HARQ response using a single PSFCH resource). Group sizing is arbitrary as it depends on the number of users receiving the information, thus in case of unicast, the users are limited by a single PFSCH resource and will thus transmit a negative-only HARQ response (again See ¶ 50). Whereas if the group size is large (Option 2, See ¶ 51) than different PFSCH resources are utilized for transmission and thus an ACK/NACK is transmitted as in Option 2.
 Yoshioka043 clearly and explicitly discloses selection options (See ¶ 50-51, Option 1 or Option 2) as being negative-only (Option 1) HARQ feedback from among the negative-only and positive-negative HARQ feedback, based on the a size of the group being greater than the number of PSFCH resources.

Thus based on the foregoing reasonings, Examiner asserts the cited references either alone or in combination do infact teach/suggest all the limitations of claims 16-22, and therefore the rejection to said claims is sustained.
While Examiner believes all of Applicant’s contentions have been appropriately addressed in this Office Action, however, the arguments made above are not intended to be exhaustive, and therefore nothing in this Office Action should be construed as an intent to concede with any issue with regard to any claim, except as specifically stated in this Office Action.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Raj Jain whose telephone number is (571) 272-3145.  The examiner can normally be reached on M-Th ~8 ~5.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Derrick Ferris can be reached on 571-272-3123.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
 
/RAJ JAIN/Primary Examiner, Art Unit 2411